DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The claim interpretation and the rejections from the Office Action of 8/16/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20100181468 A1)[hereinafter “Nakamura”] and Wang et al. (US 20080149816 A1)[hereinafter “Wang”].
Regarding Claim 1, Nakamura discloses a rotary encoder comprising:
See Figs. 1,2 and associated text], and
wherein every time the rotary disk is rotated by a predetermined angle, where a rotation angle of the rotary disk is provided as θ and an arbitrary angle from the rotation angle θ within a reading range on the detector is provided as Φ, the processing unit is configured to acquire reading values fi(θ+Φ) and fi(θ) within a reading range on the detector in the case of using the first light-emitting element, to obtain a difference gi(θ,Φ) between the reading values fi(θ+Φ) and fi(θ) such that the reading value error ΔΦi is reflected, to calculate a reading value error ΔΦi due to deflection at an angle θ+Φ based on a difference h(θ+Φ), and to self-calibrate the reading value fi(θ) based on a change in the difference gi(θ,Φ) [See Fig. 6 and associated text].
	Nakamura fails to disclose that the light source includes a plurality of light-emitting elements for the same angle code, the light-emitting elements being disposed to face the same angle code of the rotary disc,
that a second light-emitting element is disposed at a predetermined distance xL away from the first light-emitting element in a direction orthogonal to the diameter of the rotary disc,
that every time the rotary disk is rotated by a predetermined angle, the processing unit is configured to acquire a reading value fii(θ+Φ) on the detector in the case of using the second light-emitting element,

	However, Wang discloses the use of a second light emitting element for a rotary encoder disposed at a distance from a first light emitting element for the purpose of determining a rotation error offset [See Fig. 8 and Paragraph [0055] – “Further, the controller 206 receives additional control signals from error detection unit 214. The error detection unit 214 includes a probe beam and a detector to probe the encoder/calibration pattern written on section 126 of substrate 120. As shown in FIG. 9, the encoder pattern 233 can reveal the errors of the starting encoder pattern 112.”].  It would have been obvious to duplicate the first light emitting element (creating a second light emitting element) to obtain a second set of rotation measurements and to calculate a difference between the measurements of the first and second light emitting elements because doing so would have allowed for the determination of calibration values without the need to repeatedly rotate the rotary disk.

	Regarding Claim 2, Nakamura discloses the averaging of gi(θ,Φ) values to self-calibrate the reading value fi(θ)[See Paragraph [0041]], but fails to disclose the use of a third light-emitting element disposed at a position symmetrical to the second light-emitting element with respect to the first light-emitting element.  However, Wang discloses the use of a duplicate light emitting element for a rotary encoder disposed at a distance from a first light emitting element for the purpose of determining a rotation error offset [See Fig. 8 and Paragraph [0055] – “Further, the controller 206 receives additional control signals from error detection unit 214. The error detection unit 214 includes a probe beam and a detector to probe the encoder/calibration pattern written on section 126 of substrate 120. As shown in FIG. 9, the encoder pattern 233 can reveal the errors of the starting encoder pattern 112.”].  It would have been obvious to further duplicate the first light emitting element (creating a third light emitting element) to obtain a third set of rotation measurements and to calculate an average change in differences between the measurements of the second and third light emitting elements because doing so would have improved the accuracy of the error determination process.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    114
    896
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding interpretation is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    227
    897
    media_image2.png
    Greyscale


	The Examiner agrees that Nakamura does not disclose a second light-emitting element as recited in the Claims.  However, Wang discloses the use of a second light emitting element for a rotary encoder disposed at a distance from a first light emitting element for the purpose of determining a rotation error offset [See Fig. 8 and Paragraph [0055] – “Further, the controller 206 receives additional control signals from error detection unit 214. The error detection unit 214 includes a probe beam and a detector to probe the encoder/calibration pattern written on section 126 of substrate 120. As shown in FIG. 9, the encoder pattern 233 can reveal the errors of the starting encoder pattern 112.”].  It would have been obvious to duplicate the first light emitting element (creating a second light emitting element) to obtain a second set of rotation measurements and to calculate a difference between the measurements of the first and second light emitting elements because doing so would have allowed for the determination of calibration values without the need to repeatedly rotate the rotary disk.

Applicant argues:

    PNG
    media_image3.png
    307
    897
    media_image3.png
    Greyscale

Examiner’s Response:


Applicant argues:

    PNG
    media_image4.png
    308
    895
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner has fully considered Applicant’s argument.  Applicant’s argument would be seen as convincing in light of the teachings of the instant Specification were the instant Claims to include limitations to more narrowly define the “reading value error” and the “deflection.”  The term “deflection,” under a reasonably broad interpretation, would be read on by an ordinary rotation of the rotary disc.  Although the instant Specification does define the term “deflection” in a different manner [Page 2 – “However, in the rotary encoder of Patent Document 1, no consideration is given to an error caused by deflecting of the rotary disk toward and away from a light source during rotation (hereinafter referred to as “deflection”)[.]”], a broader interpretation of that term is appropriate because the Applicant has not chosen to include such a limitation in the instant Claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7012703 B2 – Automatic Encoder Resolution Calibration And Length Measurement System And Method


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865